COMPOSITE TECHNOLOGY CORPORATION
 
2008 STOCK OPTION PLAN
STOCK OPTION AGREEMENT,
(Immediately Exercisable)
 
 
        Composite Technology Corporation. has granted to the individual (the "
Optionee " ) named in the Notice of Grant of Stock Option (the " Notice " ) to
which this Stock Option Agreement (the " Option Agreement " ) is attached an
option (the " Option " ) to purchase certain shares of Stock upon the terms and
conditions set forth in the Notice and this Option Agreement. The Option has
been granted pursuant to and shall in all respects be subject to the terms and
conditions of the Composite Technology Corporation. 2008 Stock Option Plan (the
" Plan " ), as amended to the Date of Option Grant, the provisions of which are
incorporated herein by reference. By signing the Notice, the Optionee:
(a) represents that the Optionee has read and is familiar with the terms and
conditions of the Notice, the Plan and this Option Agreement, including the
Effect of Termination of Service set forth in Section 7, the Unvested Share
Repurchase Option set forth in Section 11 and the Right of First Refusal set
forth in Section 12, (b) accepts the Option subject to all of the terms and
conditions of the Notice, the Plan and this Option Agreement, (c) agrees to
accept as binding, conclusive and final all decisions or interpretations of the
Board upon any questions arising under the Notice, the Plan or this Option
Agreement, and (d) acknowledges receipt of a copy of the Notice, the Plan and
this Option Agreement.
 
        1.     Definitions and Construction.     
 
        1.1     Definitions.     Unless otherwise defined herein, capitalized
terms shall have the meanings assigned to such terms in the Notice or the Plan.
 
        1.2     Construction.     Captions and titles contained herein are for
convenience only and shall not affect the meaning or interpretation of any
provision of this Option Agreement. Except when otherwise indicated by the
context, the singular shall include the plural and the plural shall include the
singular. Use of the term "or" is not intended to be exclusive, unless the
context clearly requires otherwise.
 
        2.     Tax Consequences.     
 
        2.1     Tax Status of Option.     This Option is intended to have the
tax status designated in the Notice.
 
        (a)     Incentive Stock Option.     If the Notice so designates, this
Option is intended to be an Incentive Stock Option within the meaning of
Section 422(b) of the Code, but the Company does not represent or warrant that
this Option qualifies as such. The Optionee should consult with the Optionee's
own tax advisor regarding the tax effects of this Option and the requirements
necessary to obtain favorable income tax treatment under Section 422 of the
Code, including, but not limited to, holding period requirements. (NOTE TO
OPTIONEE: If the Option is exercised more than three (3) months after the date
on which you cease to be an Employee in accordance with Section 7.1(c) of this
Option Agreement (other than by reason of your death or permanent and total
disability as defined in Section 22(e)(3) of the Code), the Option will be
treated as a Nonstatutory Stock Option and not as an Incentive Stock Option to
the extent required by Section 422 of the Code.)
 
        (b)     Nonstatutory Stock Option.     If the Notice so designates, this
Option is intended to be a Nonstatutory Stock Option and shall not be treated as
an Incentive Stock Option within the meaning of Section 422(b) of the Code.
 
 
 

--------------------------------------------------------------------------------

 
        2.2     ISO Fair Market Value Limitation.     If the Notice designates
this Option as an Incentive Stock Option, then to the extent that the Option
(together with all Incentive Stock Options granted to the Optionee under all
stock option plans of the Participating Company Group, including the Plan)
becomes exercisable for the first time during any calendar year for shares
having a Fair Market Value greater than One Hundred Thousand Dollars ($100,000),
the portion of such options which exceeds such amount will be treated as
Nonstatutory Stock Options. For purposes of this Section 2.2, options designated
as Incentive Stock Options are taken into account in the order in which they
were granted, and the Fair Market Value of stock is determined as of the time
the option with respect to such stock is granted. If the Code is amended to
provide for a different limitation from that set forth in this Section 2.2, such
different limitation shall be deemed incorporated herein effective as of the
date required or permitted by such amendment to the Code. If the Option is
treated as an Incentive Stock Option in part and as a Nonstatutory Stock Option
in part by reason of the limitation set forth in this Section 2.2, the Optionee
may designate which portion of such Option the Optionee is exercising. In the
absence of such designation, the Optionee shall be deemed to have exercised the
Incentive Stock Option portion of the Option first. Separate certificates
representing each such portion shall be issued upon the exercise of the Option.
(NOTE TO OPTIONEE: If the aggregate Exercise Price of the Option (that is, the
Exercise Price multiplied by the Number of Option Shares) plus the aggregate
exercise price of any other Incentive Stock Options you hold (whether granted
pursuant to the Plan or any other stock option plan of the Participating Company
Group) is greater than $100,000, you should contact the Chief Financial Officer
of the Company to ascertain whether the entire Option qualifies as an Incentive
Stock Option.)
 
        2.3     Election Under Section 83(b) of the Code.     If the Optionee
exercises this Option to purchase shares of Stock that are both nontransferable
and subject to a substantial risk of forfeiture, the Optionee understands that
the Optionee should consult with the Optionee's tax advisor regarding the
advisability of filing with the Internal Revenue Service an election under
Section 83(b) of the Code, which must be filed no later than thirty (30) days
after the date on which the Optionee exercises the Option. Shares acquired upon
exercise of the Option are nontransferable and subject to a substantial risk of
forfeiture if, for example, they are unvested and are subject to a right of the
Company to repurchase such shares at the Optionee's original purchase price if
the Optionee's Service terminates. Failure to file an election under
Section 83(b), if appropriate, may result in adverse tax consequences to the
Optionee. The Optionee acknowledges that the Optionee has been advised to
consult with a tax advisor prior to the exercise of the Option regarding the tax
consequences to the Optionee of the exercise of the Option. AN ELECTION UNDER
SECTION 83(b) MUST BE FILED WITHIN 30 DAYS AFTER THE DATE ON WHICH THE OPTIONEE
PURCHASES SHARES. THIS TIME PERIOD CANNOT BE EXTENDED. THE OPTIONEE ACKNOWLEDGES
THAT TIMELY FILING OF A SECTION 83(b) ELECTION IS THE OPTIONEE'S SOLE
RESPONSIBILITY, EVEN IF THE OPTIONEE REQUESTS THE COMPANY OR ITS REPRESENTATIVE
TO FILE SUCH ELECTION ON HIS OR HER BEHALF.
 
        3.     Administration.     All questions of interpretation concerning
this Option Agreement shall be determined by the Board. All determinations by
the Board shall be final and binding upon all persons having an interest in the
Option. Any officer of a Participating Company shall have the authority to act
on behalf of the Company with respect to any matter, right, obligation, or
election which is the responsibility of or which is allocated to the Company
herein, provided the officer has apparent authority with respect to such matter,
right, obligation, or election.
 
        4.     Exercise of the Option.     
 
        4.1     Right to Exercise.     Except as otherwise provided herein, the
Option shall be exercisable on and after the Initial Exercise Date and prior to
the termination of the Option (as provided in Section 6) in an amount not to
exceed the number of Option Shares less the number of shares previously acquired
upon exercise of the Option, subject to the Company's repurchase rights set
forth in Section 11 and Section 12. In no event shall the Option be exercisable
for more shares than the Number of Option Shares.
 
 
 

--------------------------------------------------------------------------------

 
        4.2     Method of Exercise.     Exercise of the Option shall be by
written notice to the Company which must state the election to exercise the
Option, the number of whole shares of Stock for which the Option is being
exercised and such other representations and agreements as to the Optionee's
investment intent with respect to such shares as may be required pursuant to the
provisions of this Option Agreement. The written notice must be signed by the
Optionee and must be delivered in person, by certified or registered mail,
return receipt requested, by confirmed facsimile transmission, or by such other
means as the Company may permit, to the Chief Financial Officer of the Company,
or other authorized representative of the Participating Company Group, prior to
the termination of the Option as set forth in Section 6, accompanied by full
payment of the aggregate Exercise Price for the number of shares of Stock being
purchased and (ii) an executed copy, if required herein of the then current form
of escrow agreement reference below. The Option shall be deemed to be exercised
upon receipt by the Company of such written notice, the aggregate Exercise
Price, and, if required by the Company, such executed agreement.
 
4.3  Payment of Exercise Price.     
 
 (a)     Forms of Consideration Authorized.     Except as otherwise provided
below, payment of the aggregate Exercise Price for the number of shares of Stock
for which the Option is being exercised shall be made (i) in cash, by check, or
cash equivalent, (ii) by tender to the Company, or attestation to the ownership,
of whole shares of Stock owned by the Optionee having a Fair Market Value (as
determined by the Company without regard to any restrictions on transferability
applicable to such stock by reason of federal or state securities laws or
agreements with an underwriter for the Company) not less than the aggregate
Exercise Price, (iii) by means of a Cashless Exercise, as defined in
Section 4.3(b), or (iv) by any combination of the foregoing.
 
 (b)     Limitations on Forms of Consideration.     
 
        (i)     Tender of Stock.     Notwithstanding the foregoing, the Option
may not be exercised by tender to the Company, or attestation to the ownership,
of shares of Stock to the extent such tender or attestation would constitute a
violation of the provisions of any law, regulation or agreement restricting the
redemption of the Company's stock. The Option may not be exercised by tender to
the Company, or attestation to the ownership, of shares of Stock unless such
shares either have been owned by the Optionee for more than six (6) months or
were not acquired, directly or indirectly, from the Company.
 
        (ii)     Cashless Exercise.     A " Cashless Exercise " means the
delivery of a properly executed notice together with irrevocable instructions to
a broker in a form acceptable to the Company providing for the assignment to the
Company of the proceeds of a sale or loan with respect to some or all of the
shares of Stock acquired upon the exercise of the Option pursuant to a program
or procedure approved by the Company (including, without limitation, through an
exercise complying with the provisions of Regulation T as promulgated from time
to time by the Board of Governors of the Federal Reserve System). The Company
reserves, at any and all times, the right, in the Company's sole and absolute
discretion, to decline to approve or terminate any such program or procedure.
 
        4.4     Tax Withholding.     At the time the Option is exercised, in
whole or in part, or at any time thereafter as requested by the Company, the
Optionee hereby authorizes withholding from payroll and any other amounts
payable to the Optionee, and otherwise agrees to make adequate provision for
(including by means of a Cashless Exercise to the extent permitted by the
Company), any sums required to satisfy the federal, state, local and foreign tax
withholding obligations of the Participating Company Group, if any, which arise
in connection with the Option, including, without limitation, obligations
arising upon (i) the exercise, in whole or in part, of the Option, (ii) the
transfer, in whole or in part, of any shares acquired upon exercise of the
Option, (iii) the operation of any law or regulation providing for the
imputation of interest, or (iv) the lapsing of any restriction with respect to
any shares acquired upon exercise of the Option. The Company shall have no
obligation to deliver shares of Stock or to release shares of Stock from an
escrow established pursuant to this Option Agreement until the tax withholding
obligations of the Participating Company Group have been satisfied by the
Optionee.
 
 
 

--------------------------------------------------------------------------------

 
        4.5     Certificate Registration.     Except in the event the Exercise
Price is paid by means of a Cashless Exercise, the certificate for the shares as
to which the Option is exercised shall be registered in the name of the
Optionee, or, if applicable, in the names of the heirs of the Optionee.
 
        4.6     Restrictions on Grant of the Option and Issuance of Shares.
    The grant of the Option and the issuance of shares of Stock upon exercise of
the Option shall be subject to compliance with all applicable requirements of
federal, state or foreign law with respect to such securities. The Option may
not be exercised if the issuance of shares of Stock upon exercise would
constitute a violation of any applicable federal, state or foreign securities
laws or other law or regulations or the requirements of any stock exchange or
market system upon which the Stock may then be listed. In addition, the Option
may not be exercised unless (i) a registration statement under the Securities
Act shall at the time of exercise of the Option be in effect with respect to the
shares issuable upon exercise of the Option or (ii) in the opinion of legal
counsel to the Company, the shares issuable upon exercise of the Option may be
issued in accordance with the terms of an applicable exemption from the
registration requirements of the Securities Act. THE OPTIONEE IS CAUTIONED THAT
THE OPTION MAY NOT BE EXERCISED UNLESS THE FOREGOING CONDITIONS ARE SATISFIED.
ACCORDINGLY, THE OPTIONEE MAY NOT BE ABLE TO EXERCISE THE OPTION WHEN DESIRED
EVEN THOUGH THE OPTION IS VESTED. The inability of the Company to obtain from
any regulatory body having jurisdiction the authority, if any, deemed by the
Company's legal counsel to be necessary to the lawful issuance and sale of any
shares subject to the Option shall relieve the Company of any liability in
respect of the failure to issue or sell such shares as to which such requisite
authority shall not have been obtained. As a condition to the exercise of the
Option, the Company may require the Optionee to satisfy any qualifications that
may be necessary or appropriate, to evidence compliance with any applicable law
or regulation and to make any representation or warranty with respect thereto as
may be requested by the Company.
 
 4.7     Fractional Shares.     The Company shall not be required to issue
fractional shares upon the exercise of the Option.
 
 5.     Nontransferability of the Option.     The Option may be exercised during
the lifetime of the Optionee only by the Optionee or the Optionee's guardian or
legal representative and may not be assigned or transferred in any manner except
by will or by the laws of descent and distribution. Following the death of the
Optionee, the Option, to the extent provided in Section 7, may be exercised by
the Optionee's legal representative or by any person empowered to do so under
the deceased Optionee's will or under the then applicable laws of descent and
distribution.
 
 6.     Termination of the Option.     The Option shall terminate and may no
longer be exercised on the first to occur of (a) the Option Expiration Date,
(b) the last date for exercising the Option following termination of the
Optionee's Service as described in Section 7, or (c) a Change in Control to the
extent provided in Section 8.
 
        7.     Effect of Termination of Service.     
 
 
 

--------------------------------------------------------------------------------

 
        7.1     Option Exercisability.     
 
        (a)     Disability.     If the Optionee's Service with the Participating
Company Group terminates because of the Disability of the Optionee, the Option,
to the extent unexercised and exercisable on the date on which the Optionee's
Service terminated, may be exercised by the Optionee (or the Optionee's guardian
or legal representative) at any time prior to the expiration of twelve
(12) months after the date on which the Optionee's Service terminated, but in
any event no later than the Option Expiration Date.
 
        (b)     Death.     If the Optionee's Service with the Participating
Company Group terminates because of the death of the Optionee, the Option, to
the extent unexercised and exercisable on the date on which the Optionee's
Service terminated, may be exercised by the Optionee's legal representative or
other person who acquired the right to exercise the Option by reason of the
Optionee's death at any time prior to the expiration of twelve (12) months after
the date on which the Optionee's Service terminated, but in any event no later
than the Option Expiration Date. The Optionee's Service shall be deemed to have
terminated on account of death if the Optionee dies within three (3) months
after the Optionee's termination of Service.
 
        (c)     Other Termination of Service.     If the Optionee's Service with
the Participating Company Group terminates for any reason, except Disability or
death, the Option, to the extent unexercised and exercisable by the Optionee on
the date on which the Optionee's Service terminated, may be exercised by the
Optionee at any time prior to the expiration of three (3) months (or such other
longer period of time as determined by the Board, in its discretion) after the
date on which the Optionee's Service terminated, but in any event no later than
the Option Expiration Date.
 
        7.2     Additional Limitation on Option Exercise.     Notwithstanding
the provisions of Section 7.1, the Option may not be exercised after the
Optionee's termination of Service to the extent that the shares to be acquired
upon exercise of the Option would be subject to the Unvested Share Repurchase
Option as provided in Section 11.
 
        7.3     Extension if Exercise Prevented by Law.     Notwithstanding the
foregoing, if the exercise of the Option within the applicable time periods set
forth in Section 7.1 is prevented by the provisions of Section 4.6, the Option
shall remain exercisable until three (3) months after the date the Optionee is
notified by the Company that the Option is exercisable, but in any event no
later than the Option Expiration Date.
 
        7.4     Extension if Optionee Subject to Section 16(b).
    Notwithstanding the foregoing, if a sale within the applicable time periods
set forth in Section 7.1 of shares acquired upon the exercise of the Option
would subject the Optionee to suit under Section 16(b) of the Exchange Act, the
Option shall remain exercisable until the earliest to occur of (i) the tenth
(10th) day following the date on which a sale of such shares by the Optionee
would no longer be subject to such suit, (ii) the one hundred and ninetieth
(190th) day after the Optionee's termination of Service, or (iii) the Option
Expiration Date.
 
        7.5     Certain Definitions.     
 
        (a)   " Termination After Change in Control " shall mean either of the
following events occurring within twelve (12) months after a Change in Control:
 
        (i)    termination by the Participating Company Group of the Optionee's
Service with the Participating Company Group for any reason other than for Cause
(as defined below); or
 
 
 

--------------------------------------------------------------------------------

 
        (ii)   the Optionee's resignation for Good Reason (as defined below)
from all capacities in which the Optionee is then rendering Service to the
Participating Company Group within a reasonable period of time following the
event constituting Good Reason. Notwithstanding any provision herein to the
contrary, Termination After Change in Control shall not include any termination
of the Optionee's Service with the Participating Company Group which (1) is for
Cause (as defined below); (2) is a result of the Optionee's death or disability;
(3) is a result of the Optionee's voluntary termination of Service other than
for Good Reason; or (4) occurs prior to the effectiveness of a Change in
Control.
 
        (b)   " Cause " shall mean any of the following: (i) the Optionee's
theft, dishonesty, or falsification of any Participating Company documents or
records; (ii) the Optionee' s improper use or disclosure of a Participating
Company's confidential or proprietary information; (iii) any action by the
Optionee which has a detrimental effect on a Participating Company's reputation
or business; (iv) the Optionee's failure or inability to perform any reasonable
assigned duties after written notice from a Participating Company of, and a
reasonable opportunity to cure, such failure or inability; (v) any material
breach by the Optionee of any employment agreement between the Optionee and a
Participating Company, which breach is not cured pursuant to the terms of such
agreement; or (vi) the Optionee's conviction (including any plea of guilty or
nolo contendere) of any criminal act which impairs the Optionee's ability to
perform his or her duties with a Participating Company.
 
        (c)   " Good Reason " shall mean any one or more of the following:
 
          (i)  without the Optionee's express written consent, the assignment to
the Optionee of any duties, or any limitation of the Optionee's
responsibilities, substantially inconsistent with the Optionee's positions,
duties, responsibilities and status with the Participating Company Group
immediately prior to the date of the Change in Control;
 
         (ii)  without the Optionee's express written consent, the relocation of
the principal place of the Optionee's Service to a location that is more than
fifty (50) miles from the Optionee's principal place of Service immediately
prior to the date of the Change in Control, or the imposition of travel
requirements substantially more demanding of the Optionee than such travel
requirements existing immediately prior to the date of the Change in Control;
 
        (iii)  any failure by the Participating Company Group to pay, or any
material reduction by the Participating Company Group of, (1) the Optionee's
base salary in effect immediately prior to the date of the Change in Control
(unless reductions comparable in amount and duration are concurrently made for
all other employees of the Participating Company Group with responsibilities,
organizational level and title comparable to the Optionee's), or (2) the
Optionee's bonus compensation, if any, in effect immediately prior to the date
of the Change in Control (subject to applicable performance requirements with
respect to the actual amount of bonus compensation earned by the Optionee); or
 
        (iv)  any failure by the Participating Company Group to (1) continue to
provide the Optionee with the opportunity to participate, on terms no less
favorable than those in effect for the benefit of any employee or service
provider group which customarily includes a person holding the employment or
service provider position or a comparable position with the Participating
Company Group then held by the Optionee, in any benefit or compensation plans
and programs, including, but not limited to, the Participating Company Group's
life, disability, health, dental, medical, savings, profit sharing, stock
purchase and retirement plans, if any, in which the Optionee was participating
immediately prior to the date of the Change in Control, or their equivalent, or
(2) provide the Optionee with all other fringe benefits (or their equivalent)
from time to time in effect for the benefit of any employee or service provider
group which customarily includes a person holding the employment or service
provider position or a comparable position with the Participating Company Group
then held by the Optionee.
 
 
 

--------------------------------------------------------------------------------

 
        8.     Change in Control.     
 
        8.1     Definitions.     
 
        (a)   An " Ownership Change Event " shall be deemed to have occurred if
any of the following occurs with respect to the Company: (i) the direct or
indirect sale or exchange in a single or series of related transactions by the
stockholders of the Company of more than thirty percent (30%) of the voting
stock of the Company; (ii) a merger or consolidation in which the Company is a
party; (iii) the sale, exchange, or transfer of all or substantially all of the
assets of the Company; (iv) a liquidation or dissolution of the Company, or (v)
the termination of employment of Benton H Wilcoxon.
 
        (b)   A " Change in Control " shall mean an Ownership Change Event or a
series of related Ownership Change Events (collectively, a " Transaction " )
wherein the stockholders of the Company immediately before the Transaction do
not retain immediately after the Transaction, in substantially the same
proportions as their ownership of shares of the Company's voting stock
immediately before the Transaction, direct or indirect beneficial ownership of
more than thirty percent (30%) of the total combined voting power of the
outstanding voting stock of the Company or the corporation or corporations to
which the assets of the Company were transferred (the " Transferee
Corporation(s) " ), as the case may be. For purposes of the preceding sentence,
indirect beneficial ownership shall include, without limitation, an interest
resulting from ownership of the voting stock of one or more corporations which,
as a result of the Transaction, own the Company or the Transferee
Corporation(s), as the case may be, either directly or through one or more
subsidiary corporations. The Board shall have the right to determine whether
multiple sales or exchanges of the voting stock of the Company or multiple
Ownership Change Events are related, and its determination shall be final,
binding and conclusive.
 
8.2     Effect of Change in Control on Option.   
 
(a)  In the event of a Change in Control, the surviving, continuing, successor,
or purchasing corporation or other business entity or parent thereof, as the
case may be (the " Acquiring Corporation " ), may, without the consent of any
Optionee, either
 
i)  
assume the Company's rights and obligations under outstanding Options;

 
ii)  
substitute for outstanding Options substantially equivalent options for the
Acquiring Corporation's stock or

 
iii)  
pay consideration, in cash or a form and manner consistent with the
consideration given in exchange for common shares of the Company and equal to
the fair value of the outstanding Options (defined as the consideration given or
closing market price of a share of common stock valued as of the date of the
Change in Control, reduced by the exercise price of the option).

 
 
 

--------------------------------------------------------------------------------

 
 
(b)  In the event the Acquiring Corporation elects not to assume or substitute
for outstanding Options or pay the Optionee the fair value of the outstanding
Options, as defined in section 8.2(a) in connection with a Change in Control,
the exercisability and vesting of each such outstanding Option and any shares
acquired upon the exercise thereof held by Optionees whose Service has not
terminated prior to such date shall be accelerated, effective as of the date ten
(10) days prior to the date of the Change in Control, to such extent, if any, as
shall have been determined by the Committee, in its discretion, and set forth in
the Option Agreement evidencing such Option. In such an event, the Optionee
shall have twelve (12) months from the date of the Change in Control to exercise
the Option and upon such exercise shall have the rights to any financial
consideration given or provided to an equivalent share of Stock as of the date
of the Change in Control.
 
(c)  The exercise or vesting of any Option and any shares acquired upon the
exercise thereof that was permissible solely by reason of this Section 8.2 and
the provisions of such Option Agreement shall be conditioned upon the
consummation of the Change in Control. Notwithstanding the foregoing, shares
acquired upon exercise of an Option prior to the Change in Control and any
consideration received pursuant to the Change in Control with respect to such
shares shall continue to be subject to all applicable provisions of the Option
Agreement evidencing such Option except as otherwise provided in such Option
Agreement.
 
        8.3     Fair Market Value Limitation.     Should the exercisability of
this Option be accelerated in connection with a Change in Control in accordance
with Section 8.2, then to the extent that the aggregate Fair Market Value of the
shares of Stock with respect to which the Optionee may exercise the Option for
the first time during the calendar year of such acceleration, when added to the
aggregate Fair Market Value of the shares subject to any other options
designated as Incentive Stock Options granted to the Optionee under all stock
option plans of the Participating Company Group prior to the Date of Option
Grant with respect to which such options are exercisable for the first time
during the same calendar year, exceeds One Hundred Thousand Dollars ($100,000)
(or such other limit, if any, imposed by Section 422 of the Code), the portion
of the Option which exceeds such amount shall be treated as a Nonstatutory Stock
Option. For purposes of the preceding sentence, options designated as Incentive
Stock Options shall be taken into account in the order in which they were
granted, and the Fair Market Value of shares of stock shall be determined as of
the time the option with respect to such shares is granted.
 
        9.     Adjustments for Changes in Capital Structure.     In the event of
any stock dividend, stock split, reverse stock split, recapitalization,
combination, reclassification, or similar change in the capital structure of the
Company, appropriate adjustments shall be made in the number, Exercise Price and
class of shares of stock subject to the Option. If a majority of the shares
which are of the same class as the shares that are subject to the Option are
exchanged for, converted into, or otherwise become (whether or not pursuant to
an Ownership Change Event) shares of another corporation (the " New Shares " ),
the Board may unilaterally amend the Option to provide that the Option is
exercisable for New Shares. In the event of any such amendment, the Number of
Option Shares and the Exercise Price shall be adjusted in a fair and equitable
manner, as determined by the Board, in its discretion. Notwithstanding the
foregoing, any fractional share resulting from an adjustment pursuant to this
Section 9 shall be rounded down to the nearest whole number, and in no event may
the Exercise Price be decreased to an amount less than the par value, if any, of
the stock subject to the Option. The adjustments determined by the Board
pursuant to this Section 9 shall be final, binding and conclusive.
 
        10.     Rights as a Stockholder, Employee or Consultant.     The
Optionee shall have no rights as a stockholder with respect to any shares
covered by the Option until the date of the issuance of a certificate for the
shares for which the Option has been exercised (as evidenced by the appropriate
entry on the books of the Company or of a duly authorized transfer agent of the
Company). No adjustment shall be made for dividends, distributions or other
rights for which the record date is prior to the date such certificate is
issued, except as provided in Section 9. If the Optionee is an Employee, the
Optionee understands and acknowledges that, except as otherwise provided in a
separate, written employment agreement between a Participating Company and the
Optionee, the Optionee's employment is "at will" and is for no specified term.
Nothing in this Option Agreement shall confer upon the Optionee any right to
continue in the Service of a Participating Company or interfere in any way with
any right of the Participating Company Group to terminate the Optionee's Service
as an Employee or Consultant, as the case may be, at any time.
 
 
 

--------------------------------------------------------------------------------

 
        11.     Unvested Share Repurchase Option.     
 
        11.1     Grant of Unvested Share Repurchase Option.     In the event the
Optionee's Service with the Participating Company Group is terminated for any
reason or no reason, with or without cause, or, if the Optionee, the Optionee's
legal representative, or other holder of shares acquired upon exercise of the
Option attempts to sell, exchange, transfer, pledge, or otherwise dispose of
(other than pursuant to an Ownership Change Event) any Unvested Shares, as
defined in Section 11.2 below (the " Unvested Shares " ), the Company shall have
the right to repurchase the Unvested Shares under the terms and subject to the
conditions set forth in this Section 11 (the " Unvested Share Repurchase Option
" ).
 
        11.2     Unvested Shares Defined.     The " Unvested Shares " shall
mean, on any given date, the number of shares of Stock acquired upon exercise of
the Option which exceed the Vested Shares determined as of such date.
 
        11.3     Exercise of Unvested Share Repurchase Option.     The Company
may exercise the Unvested Share Repurchase Option by written notice to the
Optionee within sixty (60) days after (a) termination of the Optionee's Service
(or exercise of the Option, if later) or (b) the Company has received notice of
the attempted disposition of Unvested Shares. If the Company fails to give
notice within such sixty (60) day period, the Unvested Share Repurchase Option
shall terminate unless the Company and the Optionee have extended the time for
the exercise of the Unvested Share Repurchase Option. The Unvested Share
Repurchase Option must be exercised, if at all, for all of the Unvested Shares,
except as the Company and the Optionee otherwise agree.
 
        11.4     Payment for Shares and Return of Shares to Company.     The
purchase price per share being repurchased by the Company shall be an amount
equal to the Optionee's original cost per share, as adjusted pursuant to
Section 9 (the " Repurchase Price " ). The Company shall pay the aggregate
Repurchase Price to the Optionee in cash within thirty (30) days after the date
of the written notice to the Optionee of the Company's exercise of the Unvested
Share Repurchase Option. For purposes of the foregoing, cancellation of any
purchase money indebtedness of the Optionee to any Participating Company for the
shares shall be treated as payment to the Optionee in cash to the extent of the
unpaid principal and any accrued interest canceled. The shares being repurchased
shall be delivered to the Company by the Optionee at the same time as the
delivery of the Repurchase Price to the Optionee.
 
        11.5     Assignment of Unvested Share Repurchase Option.     The Company
shall have the right to assign the Unvested Share Repurchase Option at any time,
whether or not such option is then exercisable, to one or more persons as may be
selected by the Company.
 
        11.6     Ownership Change Event.     Upon the occurrence of an Ownership
Change Event, any and all new, substituted or additional securities or other
property to which the Optionee is entitled by reason of the Optionee's ownership
of Unvested Shares shall be immediately subject to the Unvested Share Repurchase
Option and included in the terms "Stock" and "Unvested Shares" for all purposes
of the Unvested Share Repurchase Option with the same force and effect as the
Unvested Shares immediately prior to the Ownership Change Event. While the
aggregate Repurchase Price shall remain the same after such Ownership Change
Event, the Repurchase Price per Unvested Share upon exercise of the Unvested
Share Repurchase Option following such Ownership Change Event shall be adjusted
as appropriate. For purposes of determining the Vested Shares following an
Ownership Change Event, credited Service shall include all Service with any
corporation which is a Participating Company at the time the Service is
rendered, whether or not such corporation is a Participating Company both before
and after the Ownership Change Event.
 
 
 

--------------------------------------------------------------------------------

 
        12.     Right of First Refusal.     
 
        12.1     Grant of Right of First Refusal.     Except as provided in
Section 11.7 below, in the event the Optionee, the Optionee's legal
representative, or other holder of shares acquired upon exercise of the Option
proposes to sell, exchange, transfer, pledge, or otherwise dispose of any Vested
Shares (the " Transfer Shares " ) to any person or entity, including, without
limitation, any stockholder of a Participating Company, the Company shall have
the right to repurchase the Transfer Shares under the terms and subject to the
conditions set forth in this Section 12 (the " Right of First Refusal " ).
 
        12.2     Notice of Proposed Transfer.     Prior to any proposed transfer
of the Transfer Shares, the Optionee shall deliver written notice (the "
Transfer Notice " ) to the Company describing fully the proposed transfer,
including the number of Transfer Shares, the name and address of the proposed
transferee (the " Proposed Transferee " ) and, if the transfer is voluntary, the
proposed transfer price, and containing such information necessary to show the
bona fide nature of the proposed transfer. In the event of a bona fide gift or
involuntary transfer, the proposed transfer price shall be deemed to be the Fair
Market Value of the Transfer Shares, as determined by the Board in good faith.
If the Optionee proposes to transfer any Transfer Shares to more than one
Proposed Transferee, the Optionee shall provide a separate Transfer Notice for
the proposed transfer to each Proposed Transferee. The Transfer Notice shall be
signed by both the Optionee and the Proposed Transferee and must constitute a
binding commitment of the Optionee and the Proposed Transferee for the transfer
of the Transfer Shares to the Proposed Transferee subject only to the Right of
First Refusal.
 
        12.3     Bona Fide Transfer.     If the Company determines that the
information provided by the Optionee in the Transfer Notice is insufficient to
establish the bona fide nature of a proposed voluntary transfer, the Company
shall give the Optionee written notice of the Optionee's failure to comply with
the procedure described in this Section 12, and the Optionee shall have no right
to transfer the Transfer Shares without first complying with the procedure
described in this Section 12. The Optionee shall not be permitted to transfer
the Transfer Shares if the proposed transfer is not bona fide.
 
        12.4     Exercise of Right of First Refusal.     If the Company
determines the proposed transfer to be bona fide, the Company shall have the
right to purchase all, but not less than all, of the Transfer Shares (except as
the Company and the Optionee otherwise agree) at the purchase price and on the
terms set forth in the Transfer Notice by delivery to the Optionee of a notice
of exercise of the Right of First Refusal within thirty (30) days after the date
the Transfer Notice is delivered to the Company. The Company's exercise or
failure to exercise the Right of First Refusal with respect to any proposed
transfer described in a Transfer Notice shall not affect the Company's right to
exercise the Right of First Refusal with respect to any proposed transfer
described in any other Transfer Notice, whether or not such other Transfer
Notice is issued by the Optionee or issued by a person other than the Optionee
with respect to a proposed transfer to the same Proposed Transferee. If the
Company exercises the Right of First Refusal, the Company and the Optionee shall
thereupon consummate the sale of the Transfer Shares to the Company on the terms
set forth in the Transfer Notice within sixty (60) days after the date the
Transfer Notice is delivered to the Company (unless a longer period is offered
by the Proposed Transferee); provided, however, that in the event the Transfer
Notice provides for the payment for the Transfer Shares other than in cash, the
Company shall have the option of paying for the Transfer Shares by the present
value cash equivalent of the consideration described in the Transfer Notice as
reasonably determined by the Company. For purposes of the foregoing,
cancellation of any indebtedness of the Optionee to any Participating Company
shall be treated as payment to the Optionee in cash to the extent of the unpaid
principal and any accrued interest canceled.
 
 
 

--------------------------------------------------------------------------------

 
        12.5     Failure to Exercise Right of First Refusal.     If the Company
fails to exercise the Right of First Refusal in full (or to such lesser extent
as the Company and the Optionee otherwise agree) within the period specified in
Section 12.4 above, the Optionee may conclude a transfer to the Proposed
Transferee of the Transfer Shares on the terms and conditions described in the
Transfer Notice, provided such transfer occurs not later than ninety (90) days
following delivery to the Company of the Transfer Notice. The Company shall have
the right to demand further assurances from the Optionee and the Proposed
Transferee (in a form satisfactory to the Company) that the transfer of the
Transfer Shares was actually carried out on the terms and conditions described
in the Transfer Notice. No Transfer Shares shall be transferred on the books of
the Company until the Company has received such assurances, if so demanded, and
has approved the proposed transfer as bona fide. Any proposed transfer on terms
and conditions different from those described in the Transfer Notice, as well as
any subsequent proposed transfer by the Optionee, shall again be subject to the
Right of First Refusal and shall require compliance by the Optionee with the
procedure described in this Section 12.
 
        12.6     Transferees of Transfer Shares.     All transferees of the
Transfer Shares or any interest therein, other than the Company, shall be
required as a condition of such transfer to agree in writing (in a form
satisfactory to the Company) that such transferee shall receive and hold such
Transfer Shares or interest therein subject to all of the terms and conditions
of this Option Agreement, including this Section 12 providing for the Right of
First Refusal with respect to any subsequent transfer. Any sale or transfer of
any shares acquired upon exercise of the Option shall be void unless the
provisions of this Section 12 are met.
 
        12.7     Transfers Not Subject to Right of First Refusal.     The Right
of First Refusal shall not apply to any transfer or exchange of the shares
acquired upon exercise of the Option if such transfer or exchange is in
connection with an Ownership Change Event. If the consideration received
pursuant to such transfer or exchange consists of stock of a Participating
Company, such consideration shall remain subject to the Right of First Refusal
unless the provisions of Section 12.9 below result in a termination of the Right
of First Refusal.
 
        12.8     Assignment of Right of First Refusal.     The Company shall
have the right to assign the Right of First Refusal at any time, whether or not
there has been an attempted transfer, to one or more persons as may be selected
by the Company.
 
        12.9     Early Termination of Right of First Refusal.     The other
provisions of this Option Agreement notwithstanding, the Right of First Refusal
shall terminate and be of no further force and effect upon (a) the occurrence of
a Change in Control, unless the Acquiring Corporation assumes the Company's
rights and obligations under the Option or substitutes a substantially
equivalent option for the Acquiring Corporation's stock for the Option, or
(b) the existence of a public market for the class of shares subject to the
Right of First Refusal. A " public market " shall be deemed to exist if (i) such
stock is listed on a national securities exchange (as that term is used in the
Exchange Act) or (ii) such stock is traded on the over-the-counter market and
prices therefor are published daily on business days in a recognized financial
journal.
 
        13.     Escrow.     
 
        113.1     Establishment of Escrow.     To ensure that shares subject to
the Unvested Share Repurchase Option will be available for repurchase, the
Company may require the Optionee to deposit the certificate evidencing the
shares which the Optionee purchases upon exercise of the Option with an agent
designated by the Company under the terms and conditions of an escrow agreement
approved by the Company. If the Company does not require such deposit as a
condition of exercise of the Option, the Company reserves the right at any time
to require the Optionee to so deposit the certificate in escrow. Upon the
occurrence of an Ownership Change Event or a change, as described in Section 9,
in the character or amount of any of the outstanding stock of the corporation
the stock of which is subject to the provisions of this Option Agreement, any
and all new, substituted or additional securities or other property to which the
Optionee is entitled by reason of the Optionee's ownership of shares of Stock
acquired upon exercise of the Option that remain, following such Ownership
Change Event or change described in Section 9, subject to the Unvested Share
Repurchase Option shall be immediately subject to the escrow to the same extent
as such shares of Stock immediately before such event. The Company shall bear
the expenses of the escrow.
 
 
 

--------------------------------------------------------------------------------

 
        13.2     Delivery of Shares to Optionee.     As soon as practicable
after the expiration of the Unvested Share Repurchase Option, but not more
frequently than twice each calendar year, the escrow agent shall deliver to the
Optionee the shares and any other property no longer subject to such
restriction.
 
        13.3     Notices and Payments.     In the event the shares and any other
property held in escrow are subject to the Company's exercise of the Unvested
Share Repurchase Option or the Right of First Refusal, the notices required to
be given to the Optionee shall be given to the escrow agent, and any payment
required to be given to the Optionee shall be given to the escrow agent. Within
thirty (30) days after payment by the Company, the escrow agent shall deliver
the shares and any other property which the Company has purchased to the Company
and shall deliver the payment received from the Company to the Optionee.
 
        14.     Stock Distributions Subject to Option Agreement.     If, from
time to time, there is any stock dividend, stock split or other change, as
described in Section 9, in the character or amount of any of the outstanding
stock of the corporation the stock of which is subject to the provisions of this
Option Agreement, then in such event any and all new, substituted or additional
securities to which the Optionee is entitled by reason of the Optionee's
ownership of the shares acquired upon exercise of the Option shall be
immediately subject to the Unvested Share Repurchase Option and the Right of
First Refusal with the same force and effect as the shares subject to the
Unvested Share Repurchase Option and the Right of First Refusal immediately
before such event.
 
        15.     Notice of Sales Upon Disqualifying Disposition.     The Optionee
shall dispose of the shares acquired pursuant to the Option only in accordance
with the provisions of this Option Agreement. In addition, if the Notice
designates this Option as an Incentive Stock Option, the Optionee shall
(a) promptly notify the Chief Financial Officer of the Company if the Optionee
disposes of any of the shares acquired pursuant to the Option within one
(1) year after the date the Optionee exercises all or part of the Option or
within two (2) years after the Date of Option Grant and (b) provide the Company
with a description of the circumstances of such disposition. Until such time as
the Optionee disposes of such shares in a manner consistent with the provisions
of this Option Agreement, unless otherwise expressly authorized by the Company,
the Optionee shall hold all shares acquired pursuant to the Option in the
Optionee's name (and not in the name of any nominee) for the one-year period
immediately after the exercise of the Option and the two-year period immediately
after Date of Option Grant. At any time during the one-year or two-year periods
set forth above, the Company may place a legend on any certificate representing
shares acquired pursuant to the Option requesting the transfer agent for the
Company's stock to notify the Company of any such transfers. The obligation of
the Optionee to notify the Company of any such transfer shall continue
notwithstanding that a legend has been placed on the certificate pursuant to the
preceding sentence.
 
        16.     Legends.     The Company may at any time place legends
referencing the Unvested Share Repurchase Option and the Right of First Refusal
and any applicable federal, state or foreign securities law restrictions on all
certificates representing shares of stock subject to the provisions of this
Option Agreement. The Optionee shall, at the request of the Company, promptly
present to the Company any and all certificates representing shares acquired
pursuant to the Option in the possession of the Optionee in order to carry out
the provisions of this Section. Unless otherwise specified by the Company,
legends placed on such certificates may include, but shall not be limited to,
the following:
 
 
 

--------------------------------------------------------------------------------

 
        16.1 "THE SECURITIES EVIDENCED BY THIS CERTIFICATE HAVE NOT BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, AND MAY NOT BE SOLD,
TRANSFERRED, ASSIGNED OR HYPOTHECATED UNLESS THERE IS AN EFFECTIVE REGISTRATION
STATEMENT UNDER SUCH ACT COVERING SUCH SECURITIES, THE SALE IS MADE IN
ACCORDANCE WITH RULE 144 OR RULE 701 UNDER THE ACT, OR THE COMPANY RECEIVES AN
OPINION OF COUNSEL REASONABLY SATISFACTORY TO THE COMPANY, STATING THAT SUCH
SALE, TRANSFER, ASSIGNMENT OR HYPOTHECATION IS EXEMPT FROM THE REGISTRATION AND
PROSPECTUS DELIVERY REQUIREMENTS OF SUCH ACT."
 
        16.2 "THE SHARES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO AN
UNVESTED SHARE REPURCHASE OPTION IN FAVOR OF THE CORPORATION OR ITS ASSIGNEE SET
FORTH IN AN AGREEMENT BETWEEN THE CORPORATION AND THE REGISTERED HOLDER, OR SUCH
HOLDER'S PREDECESSOR IN INTEREST, A COPY OF WHICH IS ON FILE AT THE PRINCIPAL
OFFICE OF THIS CORPORATION."
 
        16.3 "THE SHARES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO A RIGHT
OF FIRST REFUSAL OPTION IN FAVOR OF THE CORPORATION OR ITS ASSIGNEE SET FORTH IN
AN AGREEMENT BETWEEN THE CORPORATION AND THE REGISTERED HOLDER, OR SUCH HOLDER'S
PREDECESSOR IN INTEREST, A COPY OF WHICH IS ON FILE AT THE PRINCIPAL OFFICE OF
THIS CORPORATION."
 
        16.4 "THE SHARES EVIDENCED BY THIS CERTIFICATE WERE ISSUED BY THE
CORPORATION TO THE REGISTERED HOLDER UPON EXERCISE OF AN INCENTIVE STOCK OPTION
AS DEFINED IN SECTION 422 OF THE INTERNAL REVENUE CODE OF 1986, AS AMENDED ("ISO
" ). IN ORDER TO OBTAIN THE PREFERENTIAL TAX TREATMENT AFFORDED TO ISOs, THE
SHARES SHOULD NOT BE TRANSFERRED PRIOR TO [ INSERT DISQUALIFYING DISPOSITION
DATE HERE ]. SHOULD THE REGISTERED HOLDER ELECT TO TRANSFER ANY OF THE SHARES
PRIOR TO THIS DATE AND FOREGO ISO TAX TREATMENT, THE TRANSFER AGENT FOR THE
SHARES SHALL NOTIFY THE CORPORATION IMMEDIATELY. THE REGISTERED HOLDER SHALL
HOLD ALL SHARES PURCHASED UNDER THE INCENTIVE STOCK OPTION IN THE REGISTERED
HOLDER'S NAME (AND NOT IN THE NAME OF ANY NOMINEE) PRIOR TO THIS DATE OR UNTIL
TRANSFERRED AS DESCRIBED ABOVE."
 
        17.     Lock-Up Agreement.     The Optionee hereby agrees that in the
event of any underwritten public offering of stock, including an initial public
offering of stock, made by the Company pursuant to an effective registration
statement filed under the Securities Act, the Optionee shall not offer, sell,
contract to sell, pledge, hypothecate, grant any option to purchase or make any
short sale of, or otherwise dispose of any shares of stock of the Company or any
rights to acquire stock of the Company for such period of time from and after
the effective date of such registration statement as may be established by the
underwriter for such public offering; provided, however, that such period of
time shall not exceed one hundred eighty (180) days from the effective date of
the registration statement to be filed in connection with such public offering.
The foregoing limitation shall not apply to shares registered in the public
offering under the Securities Act.
 
        18.     Restrictions on Transfer of Shares.     No shares acquired upon
exercise of the Option may be sold, exchanged, transferred (including, without
limitation, any transfer to a nominee or agent of the Optionee), assigned,
pledged, hypothecated or otherwise disposed of, including by operation of law,
in any manner which violates any of the provisions of this Option Agreement and,
except pursuant to an Ownership Change Event, until the date on which such
shares become Vested Shares, and any such attempted disposition shall be void.
The Company shall not be required (a) to transfer on its books any shares which
will have been transferred in violation of any of the provisions set forth in
this Option Agreement or (b) to treat as owner of such shares or to accord the
right to vote as such owner or to pay dividends to any transferee to whom such
shares will have been so transferred.
 
 
 

--------------------------------------------------------------------------------

 
        19.     Miscellaneous Provisions.     
 
        19.1     Binding Effect.     Subject to the restrictions on transfer set
forth herein, this Option Agreement shall inure to the benefit of and be binding
upon the parties hereto and their respective heirs, executors, administrators,
successors and assigns.
 
        19.2     Termination or Amendment.     The Board may terminate or amend
the Plan or the Option at any time; provided, however, that except as provided
in Section 8 in connection with a Change in Control, no such termination or
amendment may adversely affect the Option or any unexercised portion hereof
without the consent of the Optionee unless such termination or amendment is
necessary to comply with any applicable law or government regulation or is
required to enable the Option, if designated an Incentive Stock Option in the
Notice, to qualify as an Incentive Stock Option. No amendment or addition to
this Option Agreement shall be effective unless in writing.
 
        19.3     Notices.     Any notice required or permitted hereunder shall
be given in writing and shall be deemed effectively given (except to the extent
that this Option Agreement provides for effectiveness only upon actual receipt
of such notice) upon personal delivery or upon deposit in the United States Post
Office, by registered or certified mail, with postage and fees prepaid,
addressed to the other party at the address shown below that party's signature
or at such other address as such party may designate in writing from time to
time to the other party.
 
        19.4     Integrated Agreement.     The Notice, this Option Agreement and
the Plan constitute the entire understanding and agreement of the Optionee and
the Participating Company Group with respect to the subject matter contained
herein or therein and supersedes any prior agreements, understandings,
restrictions, representations, or warranties among the Optionee and the
Participating Company Group with respect to such subject matter other than those
as set forth or provided for herein or therein. To the extent contemplated
herein or therein, the provisions of the Notice and the Option Agreement shall
survive any exercise of the Option and shall remain in full force and effect.
 
        19.5     Applicable Law.     This Option Agreement shall be governed by
the laws of the State of California as such laws are applied to agreements
between California residents entered into and to be performed entirely within
the State of California.
 
        19.6     Counterparts.     The Notice may be executed in counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.
 
 
 

--------------------------------------------------------------------------------

 
 
 

--------------------------------------------------------------------------------

Incentive Stock Option
 
Optionee:
 
____________________    
Nonstatutory Stock Option
 
Date:
 
____________________    

 
STOCK OPTION EXERCISE NOTICE
(IMMEDIATELY EXERCISABLE)
 
 
Composite Technology Corporation.
Attention: Chief Financial Officer
____________________
____________________
 
Ladies and Gentlemen:
 
 
        1.      Option .     I was granted an option (the " Option " ) to
purchase shares of the common stock (the " Shares " ) of Composite Technology
Corporation  (the " Company " ) pursuant to the Company's 2008 Stock Option Plan
(the " Plan " ), my Notice of Grant of Stock Option (the " Notice " ) and my
Stock Option Agreement (the " Option Agreement " ) as follows:
 

 
Grant Number:
 
 
 
 
Date of Option Grant:
 
 
 
 
Number of Option Shares:
 
 
 
 
Exercise Price per Share:
 
$

 
        2.      Exercise of Option .     I hereby elect to exercise the Option
to purchase the following number of Shares:
 

 
Vested Shares:
 
 
 
 
Unvested Shares:
 
 
 
 
 
Total Shares Purchased:
 
 
    
 
 
Total Exercise Price (Total Shares × Price per Share)
 
 
$

 
 
 

--------------------------------------------------------------------------------

 
 
        3.      Payments .     I enclose payment in full of the total exercise
price for the Shares in the following form(s), as authorized by my Option
Agreement:
 

 
TM  Cash:
 
$
 
 
TM  Check:
 
 
$
 
 
TM  Tender of Company Stock:                                        
                    Contact Plan Administrator

 

--------------------------------------------------------------------------------

 
        4.      Tax Withholding .     I authorize payroll withholding and
otherwise will make adequate provision for the federal, state, local and foreign
tax withholding obligations of the Company, if any, in connection with the
Option. If I am exercising a Nonstatutory Stock Option, I enclose payment in
full of my withholding taxes, if any, as follows:
 
(Contact Plan Administrator for amount of tax due.)
 

 
 Cash:
 
$
 
 
 
 Check:
 
$
 

 
        5.      Optionee Information .     
 

 
 
My address is:
 
 
 
     
    
 




 
 
My Social Security Number is:
 
 

 
        6.      Notice of Disqualifying Disposition .     If the Option is an
Incentive Stock Option, I agree that I will promptly notify the Chief Financial
Officer of the Company if I transfer any of the Shares within one (1) year from
the date I exercise all or part of the Option or within two (2) years of the
Date of Option Grant.
 
        7.      Binding Effect .     I agree that the Shares are being acquired
in accordance with and subject to the terms, provisions and conditions of the
Option Agreement, including the Unvested Share Repurchase Option and the Right
of First Refusal set forth therein, to all of which I hereby expressly assent.
This Agreement shall inure to the benefit of and be binding upon the my heirs,
executors, administrators, successors and assigns. If required by the Company, I
agree to deposit the certificate(s) evidencing the Shares, along with a blank
stock assignment separate from certificate executed by me, with an escrow agent
designated by the Company, to be held pursuant to the Company's standard Joint
Escrow Instructions.
 
 
 

--------------------------------------------------------------------------------

 
 
        8.      Transfer .     I understand and acknowledge that the Shares have
not been registered under the Securities Act of 1933, as amended (the "
Securities Act " ), and that consequently the Shares must be held indefinitely
unless they are subsequently registered under the Securities Act, an exemption
from such registration is available, or they are sold in accordance with
Rule 144 or Rule 701 under the Securities Act. I further understand and
acknowledge that the Company is under no obligation to register the Shares. I
understand that the certificate or certificates evidencing the Shares will be
imprinted with legends which prohibit the transfer of the Shares unless they are
registered or such registration is not required in the opinion of legal counsel
satisfactory to the Company.
 
        I am aware that Rule 144 under the Securities Act, which permits limited
public resale of securities acquired in a nonpublic offering, is not currently
available with respect to the Shares and, in any event, is available only if
certain conditions are satisfied. I understand that any sale of the Shares that
might be made in reliance upon Rule 144 may only be made in limited amounts in
accordance with the terms and conditions of such rule and that a copy of
Rule 144 will be delivered to me upon request.
 
        9.      Election Under Section 83(b) of the Code .     I understand and
acknowledge that if I am exercising the Option to purchase Unvested Shares
(i.e., shares that remain subject to the Company's Unvested Share Repurchase
Option), that I should consult with my tax advisor regarding the advisability of
filing with the Internal Revenue Service an election under Section 83(b) of the
Code, which must be filed no later than thirty (30) days after the date on which
I exercise the Option. I acknowledge that I have been advised to consult with a
tax advisor prior to the exercise of the Option regarding the tax consequences
to me of exercising the Option. AN ELECTION UNDER SECTION 83(b) MUST BE FILED
WITHIN 30 DAYS AFTER THE DATE ON WHICH I PURCHASE SHARES. THIS TIME PERIOD
CANNOT BE EXTENDED. I ACKNOWLEDGE THAT TIMELY FILING OF A SECTION 83(b) ELECTION
IS MY SOLE RESPONSIBILITY, EVEN IF I REQUEST THE COMPANY OR ITS REPRESENTATIVES
TO FILE SUCH ELECTION ON MY BEHALF.
 
        I understand that I am purchasing the Shares pursuant to the terms of
the Plan, the Notice and my Option Agreement, copies of which I have received
and carefully read and understand.
 

     
Very truly yours,
    
     
    
     
    
           
(Signature)
 
 
Receipt of the above is hereby acknowledged.
   
 
Composite Technology Corporation.
                   
By:
 
           
Title:
 
           
Dated:
 
   


